Exhibit 10.1

 

EXECUTION VERSION

 

OMNIBUS AMENDMENT NO. 2

(Ares Capital JB Funding LLC)

 

THIS OMNIBUS AMENDMENT NO. 2, dated as of  December 20, 2013 (this “Amendment”),
is entered into by and among Ares Capital JB Funding LLC, as the borrower
(together with its successors and assigns in such capacity, the “Borrower”),
Ares Capital Corporation, as the servicer (together with its successors and
assigns in such capacity, the “Servicer”) and as the transferor (together with
its successors and assigns in such capacity, the “Transferor”), Sumitomo Mitsui
Banking Corporation (“SMBC”), as the administrative agent (together with its
successors and assigns in such capacity, the “Administrative Agent”), as the
lender (together with its successors and assigns in such capacity, the “Lender”)
and as the collateral agent (together with its successors and assigns in such
capacity, the “Collateral Agent”), and U.S. Bank National Association, as the
collateral custodian (together with its successors and assigns in such capacity,
the “Collateral Custodian”) and as the Bank (together with its successors and
assigns in such capacity, the “Bank”).  Capitalized terms used and not otherwise
defined herein shall have the meanings given to such terms in the Loan and
Servicing Agreement (as defined below).

 

R E C I T A L S

 

WHEREAS, the above-named parties have entered into the Loan and Servicing
Agreement dated as of January 20, 2012 (such agreement as amended on September
14, 2012 by Omnibus Amendment No. 1 and as may be further amended, modified,
supplemented or restated from time to time, the “Loan and Servicing Agreement”);

 

WHEREAS, the Transferor and the Borrower have entered into the Purchase and Sale
Agreement dated as of January 20, 2012 (such agreement as amended on September
14, 2012 by Omnibus Amendment No. 1 and as may be further amended, modified,
supplemented or restated from time to time, the “Purchase and Sale Agreement”
and, together with the Loan and Servicing Agreement, the “Agreements”); and

 

WHEREAS, pursuant to and in accordance with Section 11.01 of the Loan and
Servicing Agreement and Section 10.3 of the Purchase and Sale Agreement, the
parties hereto desire to amend the Agreements in certain respects as provided
herein;

 

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:

 

SECTION 1.                                                 AMENDMENTS.

 

(a)                                 The Loan and Servicing Agreement is hereby
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the bold and double-underlined
text (indicated textually in the same manner as the following example: bold and
double-underlined text) as set forth on the pages of the Loan and Servicing
Agreement attached as Exhibit A hereto.

 

--------------------------------------------------------------------------------


 

(b)                                 The Purchase and Sale Agreement is hereby
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the bold and double-underlined
text (indicated textually in the same manner as the following example: bold and
double-underlined text) as set forth on the pages of the Purchase and Sale
Agreement attached as Exhibit B hereto.

 

SECTION 2.                                                 AgreementS in Full
Force and Effect as Amended.

 

Except as specifically amended hereby, all provisions of the Agreements are
hereby ratified and shall remain in full force and effect.  After this Amendment
becomes effective, all references to the Loan and Servicing Agreement and the
Purchase and Sale Agreement, respectively, and corresponding references thereto
or therein such as “hereof,” “herein,” or words of similar effect referring to
the Loan and Servicing Agreement and the Purchase and Sale Agreement shall be
deemed to mean the Loan and Servicing Agreement and the Purchase and Sale
Agreement as amended hereby.  This Amendment shall not be deemed to expressly or
impliedly waive, amend or supplement any provision of the Loan and Servicing
Agreement or the Purchase and Sale Agreement other than as expressly set forth
herein, and shall not constitute a novation of the Loan and Servicing Agreement
or the Purchase and Sale Agreement.

 

SECTION 3.                                                 Representations.

 

Each of the Borrower, the Transferor, with respect to both Agreements, and the
Servicer, with respect to the Loan and Servicing Agreement, severally for itself
only, represents and warrants as of the date of this Amendment as follows:

 

(i)                                     it is duly incorporated or organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or organization;

 

(ii)                                  the execution, delivery and performance by
it of this Amendment and the Loan and Servicing Agreement and the Purchase and
Sale Agreement, each as amended hereby, are within its powers, have been duly
authorized, and do not contravene (A) its corporate charter/certificate of
incorporation, by-laws, or other organizational documents, or (B) any Applicable
Law;

 

(iii)                               no consent, license, permit, approval or
authorization of, or registration, filing or declaration with any governmental
authority, is required in connection with the execution, delivery, performance,
validity or enforceability of this Amendment and the Loan and Servicing
Agreement and the Purchase and Sale Agreement, each as amended hereby by or
against it;

 

(iv)                              this Amendment has been duly executed and
delivered by it;

 

(v)                                 each of this Amendment, the Loan and
Servicing Agreement and the Purchase and Sale Agreement, each as amended hereby,
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization,

 

2

--------------------------------------------------------------------------------


 

moratorium or similar laws affecting the enforcement of creditors’ rights
generally or by general principles of equity; and

 

(vi)                              no Unmatured Event of Default, Event of
Default or Servicer Termination Event has occurred and is continuing and the
execution of this Amendment by the parties hereto will not result in the
occurrence of an Event of Default, Unmatured Event of Default or Servicer
Termination Event.

 

SECTION 4.                                                 Conditions to
Effectiveness.

 

The effectiveness of this Amendment is conditioned upon: (i) payment of the
outstanding fees and disbursements of the Lender; (ii) delivery and execution of
certain amendments to the SMBC Lender Fee Letter by the parties thereto; (iii)
delivery of an opinion of counsel for the Borrower and the Servicer in form and
substance reasonably satisfactory to the Administrative Agent and the Lender,
including, without limitation, enforceability, due authorization and legal
agreement conflicts matters; and (iv) delivery of executed signature pages by
all parties hereto to the Administrative Agent.

 

SECTION 5.                                                 Miscellaneous.

 

(a)                                 This Amendment may be executed in any number
of counterparts (including by facsimile), and by the different parties hereto on
the same or separate counterparts, each of which shall be deemed to be an
original instrument but all of which together shall constitute one and the same
agreement.

 

(b)                                 The descriptive headings of the various
sections of this Amendment are inserted for convenience of reference only and
shall not be deemed to affect the meaning or construction of any of the
provisions hereof.

 

(c)                                  This Amendment may not be amended or
otherwise modified except as provided in the Loan and Servicing Agreement and
the Purchase and Sale Agreement, respectively.

 

(d)                                 The failure or unenforceability of any
provision hereof shall not affect the other provisions of this Amendment, the
Loan and Servicing Agreement or the Purchase and Sale Agreement.

 

(e)                                  Whenever the context and construction so
require, all words used in the singular number herein shall be deemed to have
been used in the plural, and vice versa, and the masculine gender shall include
the feminine and neuter and the neuter shall include the masculine and feminine.

 

(f)                                   This Amendment, the Loan and Servicing
Agreement and the Purchase and Sale Agreement contain the final and complete
integration of all prior expressions by the parties hereto only with respect to
the matters expressly set forth herein and shall constitute the entire agreement
among the parties hereto with respect to the subject matter hereof, superseding
all prior oral or written understandings.  There are no unwritten oral
agreements among the parties with respect to the matters set forth herein.

 

3

--------------------------------------------------------------------------------


 

(g)                                  The provisions of Sections 11.08 and 11.09
of the Loan and Servicing Agreement and Section 10.12 of the Purchase and Sale
Agreement are each incorporated by reference herein mutatis mutandis.

 

(h)                                 The Administrative Agent and the Lender
hereby authorize, direct and consent to the execution of this Amendment by the
Collateral Agent, the Collateral Custodian and the Bank.

 

(i)                                     THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE CHOICE OF LAW PROVISIONS SET
FORTH IN THE LOAN AND SERVICING AGREEMENT AND SHALL BE SUBJECT TO THE WAIVER OF
JURY TRIAL AND NOTICE PROVISIONS SET FORTH IN THE LOAN AND SERVICING AGREEMENT.

 

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE BORROWER:

ARES CAPITAL JB FUNDING LLC, as the Borrower

 

 

 

 

 

 

By:

/s/ Scott Lem

 

 

Name: Scott Lem

 

 

Title: Authorized Signatory

 

 

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

THE SERVICER:

ARES CAPITAL CORPORATION, as the Servicer

 

 

 

 

 

 

 

By:

/s/ Scott Lem

 

 

Name:  Scott Lem

 

 

Title: Authorized Signatory

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

THE TRANSFEROR:

ARES CAPITAL CORPORATION, as the Transferor

 

 

 

 

 

 

 

By:

/s/ Scott Lem

 

 

Name:  Scott Lem

 

 

Title: Authorized Signatory

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

THE ADMINISTRATIVE AGENT:

SUMITOMO MITSUI BANKING CORPORATION, as the Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Masaki Sone

 

 

Name: Masaki Sone

 

 

Title: Managing Director

 

 

 

 

 

 

THE LENDER:

SUMITOMO MITSUI BANKING CORPORATION, as the Lender

 

 

 

 

 

 

 

By:

/s/ Masaki Sone

 

 

Name: Masaki Sone

 

 

Title: Managing Director

 

 

 

 

 

 

THE COLLATERAL AGENT:

SUMITOMO MITSUI BANKING CORPORATION, not in its individual capacity but solely
as the Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Masaki Sone

 

 

Name: Masaki Sone

 

 

Title: Managing Director

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

THE COLLATERAL CUSTODIAN:

U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as the
Collateral Custodian

 

 

 

 

 

 

 

By:

/s/ John Leurini

 

 

Name: John Leurini

 

 

Title: Vice President

 

 

 

 

 

 

THE BANK:

U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as the
Bank

 

 

 

 

 

 

 

By:

/s/ John Leurini

 

 

Name: John Leurini

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

Exhibit A

 

CHANGED PAGES TO THE LOAN AND SERVICING AGREEMENT

 

(See attached)

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

Conformed through Omnibus Amendment No. 12

 

 

U.S. $400,000,000

 

LOAN AND SERVICING AGREEMENT

 

Dated as of January 20, 2012

 

By and Among

 

ARES CAPITAL JB FUNDING LLC,
as the Borrower

 

and

 

ARES CAPITAL CORPORATION,
as the Servicer and as the Transferor

 

and

 

SUMITOMO MITSUI BANKING CORPORATION,
as the Administrative Agent, as the Collateral Agent and as the Lender

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

as the Collateral Custodian and as the Bank

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I.         DEFINITIONS

1

 

 

 

Section 1.01

Certain Defined Terms

1

 

 

 

Section 1.02

Other Terms

3637

 

 

 

Section 1.03

Computation of Time Periods

37

 

 

 

Section 1.04

Interpretation

37

 

 

 

ARTICLE II.         THE FACILITY

38

 

 

 

Section 2.01

Variable Funding Note and Advances

38

 

 

 

Section 2.02

Procedure for Advances

39

 

 

 

Section 2.03

Determination of Yield

41

 

 

 

Section 2.04

Remittance Procedures

4142

 

 

 

Section 2.05

Instructions to the Bank

46

 

 

 

Section 2.06

Borrowing Base Deficiency Payments

47

 

 

 

Section 2.07

Substitution and Sale of Loan Assets; Affiliate Transactions

4748

 

 

 

Section 2.08

Payments and Computations, Etc.

5455

 

 

 

Section 2.09

Fees

5556

 

 

 

Section 2.10

Increased Costs; Capital Adequacy

56

 

 

 

Section 2.11

Taxes

5758

 

 

 

Section 2.12

Collateral Assignment of Agreements

5960

 

 

 

Section 2.13

Grant of a Security Interest

60

 

 

 

Section 2.14

Evidence of Debt

6061

 

 

 

Section 2.15

Survival of Representations and Warranties

61

 

 

 

Section 2.16

Release of Loan Assets

61

 

 

 

Section 2.17

Treatment of Amounts Received by the Borrower

6162

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 2.18

Prepayment; Termination

6162

 

 

 

Section 2.19

Extension of Stated Maturity Date and Reinvestment Period

63

 

 

 

Section 2.20

Collections and Allocations

64

 

 

 

Section 2.21

Reinvestment of Principal Collections

65

 

 

 

ARTICLE III.          CONDITIONS PRECEDENT

6667

 

 

 

Section 3.01

Conditions Precedent to Effectiveness

6667

 

 

 

Section 3.02

Conditions Precedent to All Advances

6768

 

 

 

Section 3.03

Advances Do Not Constitute a Waiver

70

 

 

 

Section 3.04

Conditions to Transfers of Loan Assets

70

 

 

 

ARTICLE IV.          REPRESENTATIONS AND WARRANTIES

7172

 

 

 

Section 4.01

Representations and Warranties of the Borrower

7172

 

 

 

Section 4.02

Representations and Warranties of the Borrower Relating to the Agreement and the
Collateral Portfolio

80

 

 

 

Section 4.03

Representations and Warranties of the Servicer

81

 

 

 

Section 4.04

Representations and Warranties of the Collateral Agent

85

 

 

 

Section 4.05

Representations and Warranties of the Lender

86

 

 

 

Section 4.06

Representations and Warranties of the Collateral Custodian

86

 

 

 

ARTICLE V.          GENERAL COVENANTS

87

 

 

 

Section 5.01

Affirmative Covenants of the Borrower

87

 

 

 

Section 5.02

Negative Covenants of the Borrower

9394

 

 

 

Section 5.03

Affirmative Covenants of the Servicer

97

 

 

 

Section 5.04

Negative Covenants of the Servicer

102

 

 

 

Section 5.05

Affirmative Covenants of the Collateral Agent

103

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 5.06

Negative Covenants of the Collateral Agent

103104

 

 

 

Section 5.07

Affirmative Covenants of the Collateral Custodian

104

 

 

 

Section 5.08

Negative Covenants of the Collateral Custodian

104

 

 

 

ARTICLE VI.          ADMINISTRATION AND SERVICING OF CONTRACTS

104105

 

 

 

Section 6.01

Appointment and Designation of the Servicer

104105

 

 

 

Section 6.02

Duties of the Servicer

107

 

 

 

Section 6.03

Authorization of the Servicer

109

 

 

 

Section 6.04

Collection of Payments; Accounts

110

 

 

 

Section 6.05

Realization Upon Loan Assets

111112

 

 

 

Section 6.06

Servicing Compensation

112

 

 

 

Section 6.07

Payment of Certain Expenses by Servicer

112

 

 

 

Section 6.08

Reports to the Administrative Agent; Account Statements; Servicing Information

113

 

 

 

Section 6.09

Annual Statement as to Compliance

115

 

 

 

Section 6.10

Annual Independent Public Accountant’s Servicing Reports

115

 

 

 

Section 6.11

The Servicer Not to Resign

115

 

 

 

ARTICLE VII.          EVENTS OF DEFAULT

116

 

 

 

Section 7.01

Events of Default

116

 

 

 

Section 7.02

Additional Remedies of the Administrative Agent

119

 

 

 

ARTICLE VIII.          INDEMNIFICATION

122

 

 

 

Section 8.01

Indemnities by the Borrower

122

 

 

 

Section 8.02

Indemnities by Servicer

125126

 

 

 

Section 8.03

Legal Proceedings

127128

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 8.04

After-Tax Basis

128

 

 

 

ARTICLE IX.          THE ADMINISTRATIVE AGENT

128

 

 

 

Section 9.01

The Administrative Agent

128129

 

 

 

ARTICLE X.          COLLATERAL AGENT

132

 

 

 

Section 10.01

Designation of Collateral Agent

132

 

 

 

Section 10.02

Duties of Collateral Agent

133

 

 

 

Section 10.03

Merger or Consolidation

135

 

 

 

Section 10.04

Collateral Agent Compensation

135

 

 

 

Section 10.05

Collateral Agent Removal

135

 

 

 

Section 10.06

Limitation on Liability

135

 

 

 

Section 10.07

Collateral Agent Resignation

137

 

 

 

ARTICLE XI.          MISCELLANEOUS

137

 

 

 

Section 11.01

Amendments and Waivers

137

 

 

 

Section 11.02

Notices, Etc.

138

 

 

 

Section 11.03

No Waiver; Remedies

141

 

 

 

Section 11.04

Binding Effect; Assignability; Multiple Lenders

141

 

 

 

Section 11.05

Term of This Agreement

142

 

 

 

Section 11.06

GOVERNING LAW; JURY WAIVER

142

 

 

 

Section 11.07

Costs, Expenses and Taxes

143

 

 

 

Section 11.08

No Proceedings

143

 

 

 

Section 11.09

Recourse Against Certain Parties

144

 

 

 

Section 11.10

Execution in Counterparts; Severability; Integration

145

 

 

 

Section 11.11

Consent to Jurisdiction; Service of Process

145

 

iv

--------------------------------------------------------------------------------


 

This LOAN AND SERVICING AGREEMENT is made as of January 20, 2012, by and among:

 

(1)                                 ARES CAPITAL JB FUNDING LLC, a Delaware
limited liability company (together with its successors and assigns in such
capacity, the “Borrower”);

 

(2)                                 ARES CAPITAL CORPORATION, a Maryland
corporation, as the Servicer (as defined herein) and as the Transferor (as
defined herein);

 

(3)                                 SUMITOMO MITSUI BANKING CORPORATION, a
Japanese banking corporation, as the Administrative Agent (together with its
successors and assigns in such capacity, the “Administrative Agent”), as the
Collateral Agent (together with its successors and assigns in such capacity, the
“Collateral Agent”) and as the Lender (as defined herein); and

 

(4)                                 U.S. BANK NATIONAL ASSOCIATION (“U.S.
Bank”), as the Bank (as defined herein) and as the Collateral Custodian
(together with its successors and assigns in such capacity, the “Collateral
Custodian”).

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Lender has agreed, on the terms and conditions set forth herein, to
provide a secured revolving credit facility which shall provide for Advances
from time to time in an aggregate principal amount not to exceed the Borrowing
Base;

 

WHEREAS, the proceeds of the Advances will be used (a) to finance the Borrower’s
purchase, on a “true sale” basis, of Eligible Loan Assets from the Transferor
pursuant to the Purchase and Sale Agreement, with such Eligible Loan Assets to
be approved by the Administrative Agent, (b) to fund the Unfunded Exposure
Account and (c) to distribute such proceeds to the Borrower’s parent.

 

NOW THEREFORE, based upon the foregoing Preliminary Statements, the parties
agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

SECTION 1.01              Certain Defined Terms.

 

(a)                                 Certain capitalized terms used throughout
this Agreement are defined above or in this Section 1.01.

 

(b)                                 As used in this Agreement and the exhibits
and schedules thereto (each of which is hereby incorporated herein and made a
part hereof), the following terms shall have the

 

--------------------------------------------------------------------------------


 

“Affiliate” when used with respect to a Person, means any other Person
controlling, controlled by or under common control with such Person. For the
purposes of this definition, “control,” when used with respect to any specified
Person, means the power to vote 20% or more of the voting securities of such
Person or to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing; provided that for purposes of determining whether
any Loan Asset is an Eligible Loan Asset or for purposes of
Section 5.01(b)(xix), the term Affiliate shall not include any Affiliate
relationship which may exist solely as a result of direct or indirect ownership
of, or control by, a common Financial Sponsor; provided further that, for the
purposes of Section 2.07(b), Section 2.07(g), Section 4.01(ii), Section 4.03(q),
Section 5.01(p) and Section 5.03(j) of this Agreement, as well as
Section 4.1(ii), Section 5.2(j)(v) and Section 5.2(o) of the Purchase and Sale
Agreement, the term “Affiliate” shall not include any Excluded Affiliate.

 

“Agented Note” means any Loan Asset (a) originated as a part of a syndicated
loan transaction that has been closed (without regard to any contemporaneous or
subsequent syndication of such Loan Asset) prior to such Loan Asset becoming
part of the Collateral Portfolio and (b) with respect to which, upon an
assignment of the note under the Purchase and Sale Agreement to the Borrower,
the Borrower, as assignee of the note, will have all of the rights but none of
the obligations of the Transferor with respect to such note and the Underlying
Collateral.

 

“Agreement” means this Loan and Servicing Agreement, as the same may be amended,
restated, supplemented and/or otherwise modified from time to time hereafter.

 

“Applicable Law” means for any Person all existing and future laws, rules,
regulations (including proposed, temporary and final income tax regulations),
statutes, treaties, codes, ordinances, permits, certificates, orders, licenses
of and interpretations by any Governmental Authority which are applicable to
such Person (including, without limitation, predatory lending laws, usury laws,
the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair
Credit Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection
Practices Act, the Federal Trade Commission Act, the Magnuson-Moss Warranty Act,
the Federal Reserve Board’s Regulations “B” and “Z”, the Servicemembers Civil
Relief Act of 2003 and state adaptations of the National Consumer Act and of the
Uniform Consumer Credit Code and all other consumer credit laws and equal credit
opportunity and disclosure laws) and applicable judgments, decrees, injunctions,
writs, awards or orders of any court, arbitrator or other administrative,
judicial, or quasi-judicial tribunal or agency of competent jurisdiction.

 

“Applicable Percentage” means, for each Eligible Loan Asset, 65%; provided that
if, at the time any Eligible Loan Asset is transferred to the Borrower, the
stated maturity date of such Eligible Loan Asset is a date subsequent to the
Facility Maturity Date in effect at such time, the Applicable Percentage for
such Eligible Loan Asset shall be 50%; provided further that if, after any such
Eligible Loan Asset is transferred to the Borrower, as a result of the Initial
Stated Maturity Extension or the Second Stated Maturity Extension the stated
maturity date of such Eligible Loan Asset is a date prior to the Facility
Maturity Date (as extended), the Applicable Percentage for such Loan Asset shall
be 65% as of the date the applicable extension takes effect.

 

3

--------------------------------------------------------------------------------


 

“Applicable Spread” means, (a) with respect to any rate based on LIBOR,
2.1252.00% per annum and (b) with respect to any rate based on the Base Rate,
1.1251.00% per annum; provided that, at any time after the occurrence of an
Event of Default, the Applicable Spread shall be 4.00% per annum.

 

“Approval Notice” means, with respect to any Eligible Loan Asset, the written
notice, in substantially the form attached hereto as Exhibit A, evidencing the
approval by the Administrative Agent, in its sole discretion, of the conveyance
of such Eligible Loan Asset by the Transferor to the Borrower pursuant to the
terms of the Purchase and Sale Agreement and the Loan Assignment by which the
Transferor effects such conveyance.

 

“Approved Valuation Firm” shall mean (a) each of (i) Houlihan Lokey Howard &
Zukin, (ii) Lincoln International LLC (f/k/a Lincoln Partners LLC), (iii) Duff &
Phelps Corp. and (iv) Valuation Research Corporation, and (b) any other
nationally recognized valuation firm approved by each of the Borrower and the
Administrative Agent in their sole reasonable discretion.

 

“Ares” means Ares Capital Corporation.

 

“Ares LIBOR Rate”  means, with respect to any Loan Asset, the definition of
“LIBOR Rate” or any comparable definition in the Loan Agreement for each such
Loan Asset, and in any case that “LIBOR Rate” or such comparable definition is
not defined in such Loan Agreement, the rate per annum appearing on Reuters
Screen LIBOR01 Page (or on any successor or substitute page of such service, or
any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time for such day;
provided that if such day is not a Business Day, the immediately preceding
Business Day, as the rate for Dollar deposits with a one-month, a two-month or a
three-month maturity, as applicable, as and when determined in accordance with
the applicable Loan Agreement.

 

“Ares Prime Rate” means, with respect to any Loan Asset, the definition of
“Prime Rate” or any comparable definition in the Loan Agreement for each such
Loan Asset, and in any case that “Prime Rate” or such comparable definition is
not defined in such Loan Agreement, the rate designated by certain reference
lenders in the applicable Loan Agreement from time to time as its prime rate in
the United States, such rate to change as and when the designated rate changes;
provided that the Ares Prime Rate is not intended to be lowest rate of interest
charged by Ares in connection with extensions of credit to debtors.

 

“Assigned Documents” has the meaning assigned to that term in Section 2.12.

 

“Assigned Value” means, with respect to each Loan Asset, as of any date of
determination and expressed as a percentage of the Outstanding Balance of such
Loan Asset, (i) on and after the Cut-Off Date but prior to the date the Assigned
Value for such Loan Asset is first

 

4

--------------------------------------------------------------------------------


 

“Designated Sale Proceeds” means Principal Collections received during the
Reinvestment Period in connection with discretionary sales pursuant to
Section 2.07(b) or Optional Sales pursuant to Section 2.07(c) designated to be
applied to reduce Advances Outstanding in accordance with Section 2.04(b) or
Section 2.04(c).

 

“Determination Date” means, with respect to each Payment Date, the last day of
the prior calendar month.

 

“Disbursement Request” means a disbursement request from the Borrower to the
Administrative Agent, the Collateral Agent and the Bank in the form attached
hereto as Exhibit C in connection with a disbursement request from the Unfunded
Exposure Account in accordance with Section 2.04(e) or a disbursement request
from the Principal Collection Account in accordance with Section 2.21, as
applicable.

 

“Dollar”, “USD” or “U.S.$” means a dollar or other equivalent unit in such coin
or currency of the United States as at the time shall be legal tender for all
debts, public and private.

 

“Eligible Bid” means a bid made in good faith (and acceptable as a valid bid in
the Administrative Agent’s reasonable discretion) by a bidder for all or any
portion of the Collateral Portfolio in connection with a sale of the Collateral
Portfolio in whole or in part pursuant to Section 7.02(i).

 

“Eligible Loan Asset” means, at any time, a Loan Asset in respect of which each
of the representations and warranties contained in Section 4.02 and Schedule III
hereto is true and correct.

 

“Eligible Replacement” has the meaning assigned to that term in Section 6.01(c).

 

“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations (with the force of law) and orders of courts or Governmental
Authorities, relating to the protection of human health or the environment,
including, but not limited to, requirements pertaining to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, licensing, permitting, investigation or remediation of
Hazardous Materials.  Environmental Laws include, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9601 et seq.), the Hazardous Material Transportation Act (49 U.S.C. § 331 et
seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.),
the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C.
§ 2601 et seq.), the Safe Drinking Water Act (42 U.S.C. § 300, et seq.), the
Environmental Protection Agency’s regulations relating to underground storage
tanks (40 C.F.R. Parts 280 and 281), and the Occupational Safety and Health Act
(29 U.S.C. § 651 et seq.), and the rules and regulations thereunder, each as
amended or supplemented from time to time.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.

 

11

--------------------------------------------------------------------------------


 

proviso, a termination of this Agreement shall be deemed to reduce the Maximum
Facility Amount to $0)); provided that the Make-Whole Premium shall be
calculated without giving effect to the proviso in the definition of “Maximum
Facility Amount”.

 

“Management Agreement” means the Investment Advisory and Management Agreement,
dated as of September 30, 2004 (amended as of June 1, 2006), by and between Ares
Capital Corporation and Ares Capital Management LLC, as further amended,
restated supplemented, modified, waived and/or replaced from time to time.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance or properties of the Transferor, the Servicer or the
Borrower, (b) the validity, enforceability or collectability of this Agreement
or any other Transaction Document or the validity, enforceability or
collectability of the Loan Assets generally or any material portion of the Loan
Assets, (c) the rights and remedies of the Collateral Agent, the Collateral
Custodian, the Bank, the Administrative Agent, the Lender or the Secured Parties
with respect to matters arising under this Agreement or any other Transaction
Document, (d) the ability of each of the Borrower and the Servicer, to perform
their respective obligations under this Agreement or any other Transaction
Document, or (e) the status, existence, perfection, priority or enforceability
of the Collateral Agent’s, the Administrative Agent’s or the other Secured
Parties’ Lien on the Collateral Portfolio.

 

“Material Modification” means any amendment or waiver of, or modification or
supplement to, a Loan Agreement governing a Loan Asset executed or effected on
or after the Cut-Off Date for such Loan Asset which:

 

(a)                                 reduces or forgives any or all of the
principal amount due under such Loan Asset;

 

(b)                                 delays or extends the maturity date or any
principal payment date for such Loan Asset (i) by more than six (6) months or
more or beyond the Facility Maturity Date(or,  long with all prior such
amendments, waivers, modifications or supplements effected within a twelve (12)
month period prior thereto, to the extent on or after the Cut-Off Date, causes
the maturity date or principal payment date of such Loan Asset to be delayed or
extended more than six (6) months in the aggregate) or (ii) beyond the Stated
Maturity Date (provided that this clause (b)(ii) shall not apply to any
amendment or waiver of, or modification or supplement to, a Loan Agreement
governing a Loan Asset the maturity date of which was subsequent to the Stated
Maturity Date as of the Cut-Off Date for such Loan Asset);

 

(c)                                  waives one or more Interest payments,
permits any Interest due in cash to be deferred or capitalized and added to the
principal amount of such Loan Asset (other than any deferral or capitalization
already allowed by the terms of the Loan Agreement of any PIK Loan Asset), or
reduces the spread or coupon with respect to such Loan Asset by more than 2.00%_

 

21

--------------------------------------------------------------------------------


 

(provided that, for the avoidance of doubt, this clause (c) shall apply to any
amendment or waiver of, or modification or supplement to, a Loan Agreement
governing a Loan Asset which results in the reduction in spread or coupon, along
with all prior reductions effected within a twelve (12) month period prior
thereto, to the extent on or after the Cut-Off Date for such Loan Asset,
exceeding 2.00% in the aggregate);

 

(d)                                 contractually or structurally subordinates
such Loan Asset, or the Lien of such Loan Asset, by operation of a priority of
payments, turnover provisions, the transfer of assets in order to limit recourse
to the related Obligor or the granting of Liens (other than “permitted liens” as
defined in the applicable Loan Agreement for such Loan Asset or such comparable
definition if “permitted liens” is not defined therein, so long as such
definition is reasonable and customary) on any of the Underlying Collateral
securing such Loan Asset; or

 

(e)                                  substitutes, alters or releases a material
portion of the Underlying Collateral securing such Loan Asset and such
substitution, alteration or release, as determined in the sole reasonable
discretion of the Administrative Agent, materially and adversely affects the
value of such Loan Asset.

 

“Maximum Facility Amount” means initially $400,000,000, as such amount may be
reduced from time to time pursuant to Section 2.18(b); provided that at any time
after the Reinvestment Period, the Maximum Facility Amount shall mean the
aggregate Advances Outstanding at such time.

 

“Moody’s” means Moody’s Investors Service, Inc. (or its successors in interest).

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which, in the case of the Borrower, the Borrower
or any ERISA Affiliate thereof, or in the case of the Servicer, the Servicer or
any ERISA Affiliate thereof, contributed or had any obligation to contribute on
behalf of its employees at any time during the current year or the preceding
five years.

 

“Net Purchased Loan Balance” means, as of any date of determination, an amount
equal to (a) the aggregate Outstanding Balance of all Loan Assets transferred by
the Transferor to the Borrower pursuant to the Purchase and Sale Agreement prior
to such date, calculated as of the respective Cut-Off Dates of such Loan Assets,
plus (b) sale proceeds of all Loan Assets sold pursuant to Sections 2.07(c) and
(g) prior to such date, minus (c) the aggregate Outstanding Balance of all Loan
Assets (other than Warranty Loan Assets) substituted pursuant to
Section 2.07(a), sold pursuant to Sections 2.07(c) and (g) or released pursuant
to Section 2.07(d) prior to such date.

 

“Non-Call Period” means the period from the First Amendment Effective Date to
the date which is one year following the First Amendment Effective Date.

 

“Non-Excluded Taxes” means Taxes other than Excluded Taxes.

 

22

--------------------------------------------------------------------------------


 

designated rate changes.  The Prime Rate is not intended to be the lowest rate
of interest charged by SMBC or any other specified financial institution in
connection with extensions of credit to debtors.

 

“Principal Collection Account” means a trust subaccount (account number
156948-200 at the Bank), linked to and constituting part of the Collection
Account into which Principal Collections shall be deposited, in the name of the
Borrower for the benefit of and under the control of the Collateral Agent for
the benefit of the Secured Parties; provided that the funds deposited therein
(including any interest and earnings thereon) from time to time shall constitute
the property and assets of the Borrower, and the Borrower shall be solely liable
for any Taxes payable with respect to the Principal Collection Account.

 

“Principal Collections” means (a) any amounts deposited by the Borrower (or the
Transferor on its behalf) in accordance with Section 2.06(a)(i) or
Section 2.07(e)(i) and (b) with respect to any Loan Asset, all amounts received
which are not Interest Collections, including without limitation all Recoveries,
all Insurance Proceeds, all scheduled payments of principal and principal
prepayments and all guaranty payments and proceeds of any liquidations, sales,
dispositions or securitizations, in each case, not attributable to the interest
on such Loan Asset; provided that, for the avoidance of doubt, “Principal
Collections” shall not include amounts on deposit in the Unfunded Exposure
Account or amounts withdrawn pursuant to Section 2.21.

 

“Proceeds” means, with respect to any Collateral Portfolio, all property that is
receivable or received when such Collateral Portfolio is collected, sold,
liquidated, foreclosed, exchanged, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes all rights to payment with
respect to any insurance relating to such Collateral Portfolio.

 

“Purchase and Sale Agreement” means that certain Purchase and Sale Agreement,
dated as of the Closing Date, by and between the Transferor, as the seller, and
the Borrower, as the purchaser, as such agreement was amended (x) by Omnibus
Amendment No. 1, dated as of September 14, 2012, and (y) by Omnibus Amendment
No. 2, dated as of December 20, 2013, and as may be further amended, restated,
supplemented and/or otherwise modified from time to time.

 

“Records” means all documents relating to the Loan Assets, including books,
records and other information executed in connection with the origination or
acquisition of the Collateral Portfolio or maintained with respect to the
Collateral Portfolio and the related Obligors that the Borrower, the Transferor
or the Servicer have generated, in which the Borrower or the Transferor have
acquired an interest pursuant to the Purchase and Sale Agreement or in which the
Borrower or the Transferor have otherwise obtained an interest.

 

“Recoveries” means, as of the time any Underlying Collateral with respect to any
Loan Asset subject to a payment default, or other default, by the related
Obligor is sold, discarded or abandoned (after a determination by the Servicer
that such Underlying Collateral has little or no remaining value) or otherwise
determined to be fully liquidated by the Servicer in accordance with the
Servicing Standard, the proceeds from the sale of the Underlying Collateral, the
proceeds of any related Insurance Policy, any other recoveries with respect to
such Loan Asset, as applicable, the Underlying Collateral, and amounts
representing late fees and penalties,

 

28

--------------------------------------------------------------------------------


 

net of any amounts received that are required under such Loan Asset, as
applicable, to be refunded to the related Obligor.

 

“Register” has the meaning assigned to that term in Section 2.14.

 

“Registered” means, for the purposes of the definition of “Permitted
Investments”, in registered form for U.S. federal income tax purposes and issued
after July 18, 1984; provided that a certificate of interest in a grantor trust
shall not be treated as Registered unless each of the obligations or securities
held by the trust was issued after that date.

 

“Reinvestment Agreement” means a guaranteed reinvestment agreement from a bank,
insurance company or other corporation or entity having a Permitted Investment
Required Rating; provided that such agreement provides that it is terminable by
the purchaser, without penalty, if the rating assigned to such agreement by
either S&P or Moody’s is at any time lower than such agreement’s Permitted
Investment Required Rating.

 

“Reinvestment Period” means the date commencing on the Closing Date and ending
on the earliest to occur of (a) September 14, 20152016 (or such later date as is
agreed to in writing by the Borrower, the Servicer, the Administrative Agent and
the Lender pursuant to Section 2.19(b)), (b) the occurrence of an Event of
Default (past any applicable notice or cure period provided in the definition
thereof) and (c) the date of any voluntary termination by the Borrower pursuant
to Section 2.18(b); provided that if any of the foregoing is not a Business Day,
the Reinvestment Period shall end on the next succeeding Business Day.

 

“Release Date” has the meaning assigned to that term in Section 2.07(e).

 

“Remittance Period” means, (a) as to the Initial Payment Date, the period
beginning on January 20, 2012 and ending on, and including, the Determination
Date immediately preceding such Payment Date and (b) as to any subsequent
Payment Date, the period beginning on the first day after the most recently
ended Remittance Period and ending on, and including, the Determination Date
immediately preceding such Payment Date, or, with respect to the final
Remittance Period, the Collection Date.

 

“Replacement Servicer” has the meaning assigned to that term in Section 6.01(c).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than an event for which the 30 day notice period has been waived.

 

“Reporting Date” means the date that is three Business Days prior to the Payment
Date of each calendar month, commencing with the Payment Date in March, 2012.

 

“Required Lenders” has the meaning assigned to that term in Section 11.01(a).

 

29

--------------------------------------------------------------------------------


 

“Restricted Junior Payment” means (a) any dividend or other distribution, direct
or indirect, on account of any class of membership interests of the Borrower now
or hereafter outstanding, except a dividend paid solely in interests of that
class of membership interests or in any junior class of membership interests of
the Borrower; (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any class of
membership interests of the Borrower now or hereafter outstanding, (c) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
membership interests of the Borrower now or hereafter outstanding, and (d) any
payment of management fees by the Borrower.  For the avoidance of doubt,
(x) payments and reimbursements due to the Servicer in accordance with this
Agreement or any other Transaction Document do not constitute Restricted Junior
Payments, and (y) distributions by the Borrower to holders of its membership
interests of Loan Assets or of cash or other proceeds relating thereto which
have been substituted by the Borrower in accordance with this Agreement shall
not constitute Restricted Junior Payments.

 

“Retained Interest” means, with respect to any Agented Note that is transferred
to the Borrower, (a) all of the obligations, if any, of the agent(s) under the
documentation evidencing such Agented Note and (b) the applicable portion of the
interests, rights and obligations under the documentation evidencing such
Agented Note that relate to such portion(s) of the indebtedness that is owned by
another lender.

 

“Review Criteria” has the meaning assigned to that term in Section 12.02(b)(i).

 

“Revolving Loan Asset” means a Loan Asset that is a line of credit or contains
an unfunded commitment arising from an extension of credit to an Obligor,
pursuant to the terms of which amounts borrowed may be repaid and subsequently
reborrowed.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business (or its successors in interest).

 

“Scheduled Payment” means each scheduled payment of principal and/or Interest
required to be made by an Obligor on the related Loan Asset, as adjusted
pursuant to the terms of the related Loan Agreement.

 

“Second Amendment Effective Date” means December 20, 2013.

 

“Second Reinvestment Period Extension” has the meaning assigned to that term in
Section 2.19(b).

 

“Second Stated Maturity Extension” has the meaning assigned to that term in
Section 2.19(a).

 

“Secured Party” means each of the Administrative Agent, the Lender (together
with its successors and assigns), the Collateral Agent, the Collateral
Custodian, the Bank and, to the extent of any Obligations owing to such Person
hereunder or under any other Transaction Document, each of their respective
Affiliates, assigns, officers, directors, employees and agents.

 

31

--------------------------------------------------------------------------------


 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Servicer” means at any time the Person then authorized, pursuant to
Section 6.01 to service, administer, and collect on the Loan Assets and exercise
rights and remedies in respect of the same.

 

“Servicer Pension Plan” has the meaning assigned to that term in
Section 4.03(p).

 

“Servicer Termination Event” means the occurrence of any one or more of the
following events:

 

(a)                                 any failure by the Servicer to make any
payment, transfer or deposit into the Collection Account (including, without
limitation, with respect to bifurcation and remittance of Interest Collections
and Principal Collections) or the Unfunded Exposure Account, as required by this
Agreement or any Transaction Document which continues unremedied for a period of
two Business Days;

 

(b)                                 any failure on the part of the Servicer duly
to (i) observe or perform in any material respect any other covenants or
agreements of the Servicer set forth in this Agreement or the other Transaction
Documents to which the Servicer is a party (including, without limitation, any
material delegation of the Servicer’s duties that is not permitted by
Section 6.01 of this Agreement) or (ii) comply in any material respect with the
Servicing Standard regarding the servicing of the Collateral Portfolio and in
each case the same continues unremedied for a period of 30 days (if such failure
can be remedied) after the earlier to occur of (x) the date on which written
notice of such failure requiring the same to be remedied shall have been given
to the Servicer by the Administrative Agent or the Collateral Agent (at the
direction of the Administrative Agent) and (y) the date on which a Responsible
Officer of the Servicer acquires knowledge thereof;

 

(c)                                  the failure of the Servicer to make any
payment when due (after giving effect to any related grace period) under one or
more agreements for borrowed money to which it is a party in an aggregate amount
in excess of United States $50,000,000$75,000,000, individually or in the
aggregate, or the occurrence of any event or condition that has resulted in the
acceleration of such amount of recourse debt whether or not waived;

 

(d)                                 a Bankruptcy Event shall occur with respect
to the Servicer;

 

(e)                                  Ares or an Affiliate thereof shall cease to
be the Servicer (other than with the prior written consent of the Lender and the
Administrative Agent);

 

(f)                                   any failure by the Servicer to deliver
(i) any required Servicing Report on or before the date occurring two Business
Days after the date such report is required to be made or given, as the case may
be or (ii) any other Required Reports hereunder on or before the date occurring
five Business Days after the date such report is required to be made or given,
as the case may be, in each case under the terms of this Agreement;

 

32

--------------------------------------------------------------------------------


 

(g)                                  any representation, warranty or
certification made by the Servicer in any Transaction Document or in any
document or report delivered pursuant to any Transaction Document shall prove to
have been incorrect when made, which has a Material Adverse Effect on the
Administrative Agent or any of the Secured Parties and continues to be
unremedied for a period of 30 days after the earlier to occur of (i) the date on
which written notice of such incorrectness requiring the same to be remedied
shall have been given to the Servicer by the Administrative Agent or the
Collateral Agent and (ii) the date on which a Responsible Officer of the
Servicer acquires knowledge thereof;

 

(h)                                 any financial or other information
reasonably requested by the Administrative Agent or the Collateral Agent is not
provided as requested within a reasonable amount of time following such request;

 

(j)                                    the rendering against the Servicer of one
or more final judgments, decrees or orders for the payment of money in excess of
United States $50,000,000$75,000,000, individually or in the aggregate
(excluding, in each case, any amounts covered by insurance), and the continuance
of such judgment, decree or order unsatisfied and in effect for any period of
more than 60 consecutive days after the later of (i) the date on which the right
to appeal thereof has expired if no such appeal has commenced, or (ii) the date
on which all rights to appeal have been extinguished, without such judgment,
decree or order being vacated, stayed or discharged during such 60 day period;

 

(k)                                 any change in the control of the Servicer
that takes the form of either a merger or consolidation that does not comply
with the provisions of Section 5.04(a) of this Agreement;

 

(l)                                     the declaration or automatic occurrence
of the Facility Maturity Date;

 

(m)                             any other event which has caused, or which would
reasonably be expected to cause, a Material Adverse Effect on the ability of the
Servicer to meet its obligations under the Transaction Documents to which it is
a party; or

 

(n)                                 Ares shall assign its rights or obligations
as “Servicer” hereunder to any Person without the consent of the Lender and the
Administrative Agent (as required in Section 11.04(a)).

 

“Servicer Termination Notice” has the meaning assigned to that term in
Section 6.01(b).

 

“Servicer’s Certificate” has the meaning assigned to that term in
Section 6.08(c).

 

“Servicing Fees” means the fee payable to the Servicer on each Payment Date in
arrears in respect of each Remittance Period, which fee shall be equal to the
product of (a) 0.50%, (b) the arithmetic mean of the aggregate Outstanding
Balance of all Eligible Loan Assets and Defaulted Loan Assets on the first day
and on the last day of the related Remittance Period and (c) the actual number
of days in such Remittance Period divided by 360; provided that the

 

33

--------------------------------------------------------------------------------


 

rate set forth in clause (a) hereof may be increased up to 0.75% at the
discretion of the Administrative Agent in the event that a Replacement Servicer
(other than SMBC or an Affiliate thereof) is appointed pursuant to
Section 6.01(c).

 

“Servicing File” means, for each Loan Asset, (a) copies of each of the Required
Loan Documents and (b) any other portion of the Loan Asset File which is not
part of the Required Loan Documents.

 

“Servicing Report” has the meaning assigned to that term in Section 6.08(b).

 

“Servicing Standard” means, with respect to any Loan Assets included in the
Collateral Portfolio, to service and administer such Loan Assets on behalf of
the Secured Parties in accordance with Applicable Law, the terms of this
Agreement, the Loan Agreements, all customary and usual servicing practices for
loans like the Loan Assets and, to the extent consistent with the foregoing,
(a) if the Servicer is the originator or an Affiliate thereof, the higher of:
(i) in a manner which the Servicer believes to be consistent with the practices
and procedures followed by institutional servicers of national standing relating
to assets of the nature and character of the Loan Assets, and (ii) the same
care, skill, prudence and diligence with which the Servicer services and
administers loans for its own account or for the account of others, and (b) if
the Servicer is not the originator or an Affiliate thereof, the same care,
skill, prudence and diligence with which the Servicer services and administers
loans for its own account or for the account of others.

 

“SMBC” means Sumitomo Mitsui Banking Corporation, a Japanese banking
corporation, in its individual capacity, together with its successors and
assigns.

 

“SMBC Lender Fee Letter” means that certain lender fee letter, dated as of the
Closing Date, by and among the Borrower, the Servicer, the Administrative Agent
and SMBC, as such letter may bewas amended (x) by the Amended and Restated Fee
Letter Agreement, dated as of September 14, 2012, and (y) by the Second Amended
and Restated Fee Letter Agreement, dated as of December 20, 2013, and as may be
further amended, restated, supplemented, modified, waived and/or replaced from
time to time.

 

“Solvent” means, as to any Person at any time, having a state of affairs such
that all of the following conditions are met:  (a) the fair market value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (b) the present fair saleable value of the property of such
Person in an orderly liquidation of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts and
other liabilities as they become absolute and matured; (c) such Person is able
to realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in a
business or a transaction, and does not

 

34

--------------------------------------------------------------------------------


 

propose to engage in a business or a transaction, for which such Person’s
property assets would constitute unreasonably small capital.

 

“State” means one of the fifty states of the United States or the District of
Columbia.

 

“Stated Maturity Date” means September 14, 20202021 (or, if such day is not a
Business Day, the next succeeding Business Day) or such later date as is agreed
to in writing by the Borrower, the Servicer, the Administrative Agent and the
Lender pursuant to Section 2.19(a).

 

“Subsidiary” means with respect to a Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person.

 

“Substitute Eligible Loan Asset” means each Eligible Loan Asset transferred to
the Borrower pursuant to the terms of the Purchase and Sale Agreement, as
contemplated by Section 2.07(a) or Section 2.07(e)(ii).

 

“Taxes” means any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Governmental Authority.

 

“Term Loan Asset” means a Loan Asset that is a term loan that has been fully
funded, does not contain any unfunded commitment on the part of the Borrower
arising from an extension of credit by the Borrower to an Obligor and cannot be
re-drawn upon (to the extent previously repaid by the Obligor).

 

“Transaction Documents” means this Agreement, any Variable Funding Note (if
delivered hereunder), any Joinder Supplement, the Purchase and Sale Agreement,
the Control Agreement, the U.S. Bank Fee Letter, the SMBC Lender Fee Letter, the
Collateral Agent Fee Letter and each document, instrument or agreement related
to any of the foregoing.

 

“Transferor” means Ares, in its capacity as the transferor hereunder and as the
seller under the Purchase and Sale Agreement, together with its successors and
assigns in such capacity.

 

“U.S. Bank” has the meaning assigned to that term in the preamble hereto.

 

“U.S. Bank Fee Letter” means the U.S. Bank Fee Letter, dated as of the Closing
Date, by and between the Borrower and U.S. Bank, as such letter may be amended,
restated, supplemented, modified, waived and/or replaced from time to time.

 

35

--------------------------------------------------------------------------------


 

(f)                                   reference to the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”;

 

(g)                                  reference to any agreement (including any
Transaction Document), document or instrument means such agreement, document or
instrument as amended, modified, waived, supplemented, restated or replaced and
in effect from time to time in accordance with the terms thereof and, if
applicable, the terms of the other Transaction Documents and reference to any
promissory note includes any promissory note that is an extension or renewal
thereof or a substitute or replacement therefor;

 

(h)                                 reference to any Applicable Law means such
Applicable Law as amended, modified, codified, replaced or reenacted, in whole
or in part, and in effect from time to time, including rules and regulations
promulgated thereunder and reference to any section or other provision of any
Applicable Law means that provision of such Applicable Law from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or reenactment of such section or other provision; and

 

(i)                                     reference to the “occurrence” of an
Event of Default means after any grace period applicable to such Event of
Default and shall not include any Event of Default that has been expressly
waived in writing in accordance with the terms of this Agreement.

 

ARTICLE II.

 

THE FACILITY

 

SECTION 2.01              Variable Funding Note and Advances.

 

(a)                                 Variable Funding Note. Upon the written
request of the Lender, the Borrower shall (on the terms and subject to the
conditions hereinafter set forth) deliver to the Lender, at the address set
forth in Section 11.02, a duly executed variable funding note (as amended,
restated, supplemented and/or otherwise modified from time to time, the
“Variable Funding Note”), in substantially the form of Exhibit H, in an
aggregate face amount equal to the Maximum Facility Amount, and otherwise duly
completed. If any Variable Funding Note is issued, interest shall accrue on such
Variable Funding Note, and such Variable Funding Note shall be payable, as
described herein.

 

(b)                                 Advances. On the terms and conditions
hereinafter set forth, from time to time from the Closing Date until the end of
the Reinvestment Period, the Borrower may request that the Lender make Advances
secured by the Collateral Portfolio, (x) to be paid to the Borrower for the
purpose of purchasing Eligible Loan Assets, (y) to be deposited in the Unfunded
Exposure Account in an amount up to the Unfunded Exposure Amount or (z) to be
paid to the Borrower for distributions to the Transferor in connection with
prior transfers of unleveraged Eligible Loan Assets to the Borrower as capital
contributions to the Borrower, including with respect to any Borrowing Base
capacity resulting from any repayment of Advances previously made to Borrower
(so long as such distribution is permitted pursuant to Section 5.02(m)).  Other
than pursuant to (and to the extent required by) Section 2.02(f), under

 

39

--------------------------------------------------------------------------------


 

no circumstances shall the Lender be required to make any Advance if after
giving effect to such Advance and the addition to the Collateral Portfolio of
the Eligible Loan Assets being acquired by the Borrower using the proceeds of
such Advance, (i) an Event of Default has occurred or would result therefrom or
an Unmatured Event of Default exists or would result therefrom or (ii) the
aggregate Advances Outstanding would exceed the Borrowing Base. Notwithstanding
anything to the contrary herein (including without limitation Section 2.02(f)),
the Lender shall not be obligated to provide the Borrower (or to the Unfunded
Exposure Account, if applicable) with aggregate funds in connection with an
Advance if upon making such Advance, the Advances Outstanding would exceed the
Maximum Facility Amount; provided that for any Advance requested pursuant to
Section 2.02(f), “Maximum Facility Amount” shall not take into account the
proviso set forth in the definition thereof.

 

(c)                                  Notations on Variable Funding Note. The
Lender is hereby authorized to enter on a schedule attached to any Variable
Funding Note issued hereunder a notation (which may be computer generated) with
respect to each Advance under such Variable Funding Note made by the Lender of: 
(i) the date and principal amount thereof, and (ii) each repayment of principal
thereof, and any such recordation shall constitute prima facie evidence of the
accuracy of the information so recorded.  The failure of the Lender to make any
such notation on the schedule attached to any Variable Funding Note shall not
limit or otherwise affect the obligation of the Borrower to repay the Advances
Outstanding in accordance with their respective terms as set forth herein.

 

SECTION 2.02              Procedure for Advances.

 

(a)                                 During the Reinvestment Period, the Lender
will make Advances on any Business Day at the request of the Borrower, subject
to and in accordance with the terms and conditions of Sections 2.01 and this
2.02 and subject to the provisions of Article III hereof.

 

(b)                                 For each Advance that is a LIBOR Advance,
the Borrower shall deliver an irrevocable written notice in the form of a Notice
of Borrowing to the Administrative Agent, with a copy to the Collateral
Custodian, no later than 1:00 p.m. at least three Business Days before the
Business Day on which the LIBOR Advance is to be made; provided that if such
Notice of Borrowing is delivered later than 1:00 p.m. on such Business Day, such
Notice of Borrowing shall be deemed to have been received on the following
Business Day. For each Base Rate Advance, the Borrower shall deliver an
irrevocable written notice in the form of a Notice of Borrowing to the
Administrative Agent no later than 1:00 p.m. at least one Business Day before
the Business Day on which the Base Rate Advance is to be made; provided that if
such Notice of Borrowing is delivered later than 1:00 p.m. on such Business Day,
such Notice of Borrowing shall be deemed to have been received on the following
Business Day.  The Borrower or the Servicer shall post all Loan Agreements and
other loan documents and information with respect to each proposed Eligible Loan
Asset, if any, to an IntraLinks (or other replacement) website to which the
Administrative Agent has access. Each Notice of Borrowing shall include a duly
completed Borrowing Base Certificate (updated to the date such Advance is
requested and giving pro forma effect to the Advance requested and the use of
the proceeds thereof), and shall specify:

 

40

--------------------------------------------------------------------------------


 

to the end of the Reinvestment Period and (ii) repay or prepay Advances without
any penalty, fee or premium after the end of the Reinvestment Period and prior
to the Facility Maturity Date.

 

(e)                                  A determination by SMBC of the existence of
any Eurodollar Disruption Event (any such determination to be communicated to
the Borrower by written notice from the Administrative Agent promptly after the
Administrative Agent learns of such event), or of the effect of any Eurodollar
Disruption Event on its making or maintaining Advances at LIBOR, shall be
conclusive absent manifest error.

 

(f)                                   If, on the last day of the Reinvestment
Period (or within three Business Days after the occurrence of an Event of
Default if the Reinvestment Period ends due to the occurrence of an Event of
Default), the amount on deposit in the Unfunded Exposure Account is less than
the aggregate of allUnfunded Exposure AmountsAmount, the Borrower shall request
an Advance in the amount of such shortfall (the “Exposure Amount Shortfall”). 
Following receipt of a Notice of Borrowing (as described in clause (ii) below),
the Lender shall fund such Exposure Amount Shortfall in accordance with
Section 2.02(b), notwithstanding anything to the contrary herein (including
without limitation (a) the Borrower’s failure to satisfy any of the conditions
precedent set forth in Section 3.02, (b) the occurrence of an Event of Default
or (c) the existence of (x) an Unmatured Event of Default or (y) a Borrowing
Base Deficiency); provided that:

 

(i)                                     the Lender may fund such Exposure Amount
Shortfall in its sole discretion to the extent that doing so would cause the
Lender to make an Advance that would result in the aggregate outstanding
principal amount of the Advances to exceed the Maximum Facility Amount (without
taking into account the proviso set forth in the definition thereof);

 

(ii)                                  the Borrower shall have caused a properly
completed Notice of Borrowing (which shall specify the account details of the
Unfunded Exposure Account where the funds will be made available) to be
delivered to the Administrative Agent (with a copy from the Administrative Agent
to the Lender) on a timely basis; and

 

(iii)                               to the extent the Reinvestment Period has
ended due to the occurrence of an Event of Default, the Lender shall have a
funding obligation with respect to the Exposure Amount Shortfall under this
Section 2.02(f) solely to the extent that (1) the Borrower shall have, prior to
the date of such funding obligation, deposited an amount not less than the
Unfunded Exposure Equity Amount in the Unfunded Exposure Account pursuant to
Section 2.04(d)(vi) or by an equity contribution by Ares or by any combination
of those two methods and (2) such funds, as of the date of such funding, remain
on deposit in the Unfunded Exposure Account.

 

For the avoidance of doubt, the Borrower shall not be required to fund the
Unfunded Exposure Account unless and until the occurrence of an Event of Default
or the last day of the Reinvestment Period or as required to prevent the
occurrence of a Borrowing Base Deficiency.  For the further avoidance of doubt,
any obligation of the Lender to make an Advance pursuant to this
Section 2.02(f) shall be without prejudice to the obligation of the Borrower to
cure any Borrowing Base Deficiency that exists prior to such Advance or results
therefrom.

 

42

--------------------------------------------------------------------------------


 

(g)                                  Notwithstanding anything to the contrary
set forth herein, theno Notice of Borrowing for the Initialan Advance to be made
after the Second Amendment Effective Date shall not be delivered prior to the
first Business Day after the ClosingSecond Amendment Effective Date.

 

SECTION 2.03              Determination of Yield. The Lender shall determine the
Yield for the Advances Outstanding (including unpaid Yield related thereto, if
any, due and payable on a prior Payment Date) to be paid by the Borrower on each
Payment Date and shall advise the Servicer thereof on the fourth Business Day
prior to such Payment Date.

 

SECTION 2.04              Remittance Procedures. The Servicer, as agent for the
Administrative Agent and the Lender, shall instruct the Bank and, if the
Servicer fails to do so, the Administrative Agent or the Collateral Agent may
instruct the Bank, to apply funds on deposit in the Controlled Accounts as
described in this Section 2.04; provided that, at any time after delivery of
Notice of Exclusive Control (as defined in the Control Agreement), the
Administrative Agent or the Collateral Agent shall instruct the Bank to apply
funds on deposit in the Controlled Accounts as described in this Section 2.04.

 

(a)                                 Interest Payments During the Reinvestment
Period and Absent an Event of Default. On each Payment Date during the
Reinvestment Period, but so long as no Event of Default has occurred and, in any
case, prior to the declaration or automatic occurrence of the Facility Maturity
Date, the Servicer shall, pursuant to the first paragraph of this Section 2.04,
transfer Interest Collections held by the Bank in the Interest Collection
Account, in accordance with the Servicing Report, to the following Persons in
the following amounts and priority, calculated as of the Determination Date
immediately prior to such Payment Date:

 

(i)                                     pari passu to (a) the Collateral Agent,
in payment in full of all accrued and unpaid Collateral Agent Fees and all
Collateral Agent Expenses, and (b) the Collateral Custodian and the Bank, in
payment in full of all accrued and unpaid Collateral Custodian Fees and the
Collateral Custodian Expenses; provided that amounts payable to the Collateral
Agent for the Collateral Agent Expenses and the Collateral Custodian and the
Bank for the Collateral Custodian Expenses pursuant to the foregoing clauses
(a) and (b) shall not exceed $15,000 for any Payment Date;

 

(ii)                                  to the Servicer, in payment in full of all
accrued and unpaid Servicing Fees;

 

(iii)                               to the Administrative Agent, all accrued and
unpaid fees, expenses (including reasonable attorneys’ fees, costs and expenses)
and indemnity amounts payable by the Borrower to the Administrative Agent under
the Transaction Documents;

 

(iv)                              to the Lender, (a) all Yield payable on such
Payment Date in accordance with the definition of “Yield”, (b) the Non-Usage Fee
to the extent that such Non-Usage Fee is accrued and unpaid as of the last day
of the related Remittance Period and (c) any Upfront Fee to the extent that such
Upfront Fee is accrued and unpaid on such Payment Date;

 

43

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding any other provision hereof,
the Borrower shall not terminate this Agreement or any other Transaction
Document during the Non-Call Period.  After the expiration of the Non-Call
Period but prior to the second anniversary of the First Amendment Effective
Date, (i) upon three Business Days’ prior written notice to the Administrative
Agent and the Collateral Agent and only so long as no Event of Default has
occurred and no Unmatured Event of Default exists, the Borrower may, at its
option, terminate this Agreement and the other Transaction Documents upon
indefeasible payment in full of all Advances Outstanding, all accrued and unpaid
Yield, any Breakage Fees, all accrued and unpaid costs and expenses of the
Collateral Agent, the Administrative Agent and the Lender, the Make-Whole
Premium and all other Obligations (other than unmatured contingent obligations)
and (ii) with the prior written consent of the Administrative Agent, the
Borrower may reduce the Maximum Facility Amount upon payment in full of the
Make-Whole Premium, payment of all other Obligations (other than unmatured
contingent indemnification obligations) and delivery of a Notice of Reduction at
least one Business Day prior to such reduction; provided that no Event of
Default or Unmatured Event of Default would result from such reduction in the
Maximum Facility Amount. Any termination of this Agreement shall be subject to
Section 11.05.  From and after the second anniversary of the First Amendment
Effective Date, the Borrower may, at its option, terminate this Agreement and
the other Transaction Documents or reduce the Maximum Facility Amount, as
applicable, upon three Business Days’ prior written notice to the Administrative
Agent and the Collateral Agent and only so long as no Event of Default has
occurred and no Unmatured Event of Default exists.  From and after the second
anniversary of the First Amendment Effective Date and subject to the
satisfaction of the conditions set forth in the immediately preceding sentence,
the Borrower may terminate this Agreement upon indefeasible payment in full of
all Advances Outstanding, all accrued and unpaid Yield, any Breakage Fees, all
accrued and unpaid costs and expenses of the Collateral Agent, the
Administrative Agent and the Lender and payment of all other Obligations (other
than unmatured contingent obligations) (but without the payment of any
prepayment premiums, including the Make-Whole Premium, or prepayment fees).

 

(g)                                  Notwithstanding anything to the contrary in
Section 2.18(b), no Make-Whole Premium shall be payable by the Borrower in the
event that either (x) the Obligations are refinanced by the proceeds of any
other financing of the Transferor or any of its Affiliates by any of the
Administrative Agent or any of their respective Affiliates or (y) the
Administrative Agent or any of their respective Affiliates enters into another
credit facility or other financing with the Transferor or any of its Affiliates
substantially concurrently with the termination of this Agreement (provided that
in either case of clause (x) or clause (y) above, the aggregate commitments of
such financing shall equal or exceed the Advances Outstanding on such date, and
the Administrative Agent or its respective Affiliates hold at least 51% of the
aggregate commitments of such replacement or other financing).

 

(c)                                  The Borrower hereby acknowledges and agrees
that the Make-Whole Premium constitutes additional consideration for the Lender
to enter into this Agreement.

 

SECTION 2.19              Extension of Stated Maturity Date and Reinvestment
Period.

 

(a)                                 The Borrower may, at any time after the
first anniversary of the FirstSecond Amendment Effective Date, make a request to
the Administrative Agent to extend

 

64

--------------------------------------------------------------------------------


 

the date set forth in the definition of “Stated Maturity Date” for an additional
period of one year. The Stated Maturity Date may be extended by one year by
mutual agreement among the Administrative Agent, SMBC (so long as SMBC is the
Collateral Agent, the Lender or the Replacement Servicer), the Borrower and the
Servicer (such extension, the “Initial Stated Maturity Extension”). Following
such Initial Stated Maturity Extension, the Borrower may, at any time
thereafter, make a request to the Administrative Agent to extend the date set
forth in the definition of “Stated Maturity Date” (as revised by the Initial
Stated Maturity Extension) for an additional period of one year (such extension,
the “Second Stated Maturity Extension”). The Stated Maturity Date (as revised by
the Initial Stated Maturity Extension) may be extended by one year upon the
mutual agreement among the Administrative Agent, SMBC (so long as SMBC is the
Collateral Agent, the Lender or the Replacement Servicer), the Borrower and the
Servicer.  The effectiveness of either the Initial Stated Maturity Extension or
the Second Stated Maturity Extension shall be conditioned upon the payment of a
Stated Maturity Extension Fee (as defined in the SMBC Lender Fee Letter) to the
Administrative Agent for the Administrative Agent’s own account, in immediately
available funds. The Borrower confirms that SMBC (so long as SMBC is the
Collateral Agent, the Lender or the Replacement Servicer) or the Administrative
Agent, each in its sole and absolute discretion, without regard to the value or
performance of the Loan Assets or any other factor, may elect not to extend the
Stated Maturity Date.

 

(b)                                 The Borrower may, at any time after the
first anniversary of the FirstSecond Amendment Effective Date, make a request to
the Administrative Agent to extend the date set forth in clause (a) of the
definition of “Reinvestment Period” for an additional period of one year. Such
date may be extended by one year by mutual agreement among the Administrative
Agent, SMBC (so long as SMBC is the Collateral Agent, the Lender or the
Replacement Servicer), the Borrower and the Servicer (such extension, the
“Initial Reinvestment Period Extension”). Following such Initial Reinvestment
Period Extension, the Borrower may, at any time thereafter, make a request to
the Administrative Agent to extend the date set forth in clause (a) of the
definition of “Reinvestment Period” (as revised by the Initial Reinvestment
Period Extension) for an additional period of one year. Such date may be
extended by one year upon the mutual agreement among the Administrative Agent,
SMBC (so long as SMBC is the Collateral Agent, the Lender or the Replacement
Servicer), the Borrower and the Servicer (such extension, the “Second
Reinvestment Period Extension”). The effectiveness of either the Initial
Reinvestment Period Extension or the Second Reinvestment Period Extension shall
be conditioned upon the payment of a Reinvestment Period Extension Fee (as
defined in the SMBC Lender Fee Letter) to the Administrative Agent for the
Administrative Agent’s own account, in immediately available funds. The Borrower
confirms that SMBC (so long as SMBC is the Collateral Agent, the Lender or the
Replacement Servicer) or the Administrative Agent, each in its sole and absolute
discretion, without regard to the value or performance of the Loan Assets or any
other factor, may elect not to extend the date set forth in clause (a) of the
definition of “Reinvestment Period”.

 

SECTION 2.20              Collections and Allocations.

 

The Servicer shall promptly identify any collections received as being on
account of Interest Collections, Principal Collections or other Available
Collections and shall transfer, or cause to be transferred, all Available
Collections received directly by it to the

 

65

--------------------------------------------------------------------------------


 

(i)                                     Taxes.  The Borrower will file or cause
to be filed its Tax returns and pay any and all Taxes imposed on it or its
property as required by the Transaction Documents (except as contemplated in
Section 4.01(m)).

 

(j)                                    Notice of Event of Default.  The Borrower
will provide the Administrative Agent (with a copy to the Collateral Agent),
within two Business Days, written notice of the occurrence of each Event of
Default of which the Borrower has knowledge or has received notice, other than
notice received from the Administrative Agent. In addition, no later than two
Business Days following the Borrower’s knowledge or notice of the occurrence of
any Event of Default, the Borrower will provide to the Collateral Agent and the
Administrative Agent a written statement of a Responsible Officer of the
Borrower setting forth the details of such event and the action that the
Borrower proposes to take with respect thereto.

 

(k)                                 Notice of Material Events.  The Borrower
shall promptly, upon becoming aware thereof, notify the Administrative Agent of
any event or other circumstance that is reasonably likely to have a Material
Adverse Effect.

 

(l)                                     Notice of Income Tax Liability.  The
Borrower shall furnish to the Administrative Agent telephonic or facsimile
notice within 10 Business Days (confirmed in writing within five Business Days
thereafter) of the receipt of revenue agent reports or other written proposals,
determinations or assessments of the Internal Revenue Service or any other
taxing authority which propose, determine or otherwise set forth positive
adjustments (i) to the Tax liability of Ares or any “affiliated group” (within
the meaning of Section 1504(a)(l) of the Code) of which Ares is a member in an
amount equal to or greater than $50,000,00075,000,000 in the aggregate, or
(ii) to the Tax liability of the Borrower itself in an amount equal to or
greater than $1,000,000 in the aggregate.  Any such notice shall specify the
nature of the items giving rise to such adjustments and the amounts thereof.

 

(m)                             Notice of Auditors’ Management Letters.  The
Borrower shall promptly notify the Administrative Agent after the receipt of any
auditors’ management letters received by the Borrower or by its accountants.

 

(n)                                 Notice of Breaches of Representations and
Warranties under this Agreement.  The Borrower shall promptly notify the
Administrative Agent if any representation or warranty set forth in Section 4.01
or Section 4.02 was incorrect at the time it was given or deemed to have been
given and at the same time deliver to the Collateral Agent and the
Administrative Agent a written notice setting forth in reasonable detail the
nature of such facts and circumstances.  In particular, but without limiting the
foregoing, the Borrower shall notify the Collateral Agent and the Administrative
Agent in the manner set forth in the preceding sentence before any Cut-Off Date
of any facts or circumstances within the knowledge of the Borrower which would
render any of the said representations and warranties untrue at the date when
such representations and warranties were made or deemed to have been made.

 

(o)                                 Notice of Breaches of Representations and
Warranties under the Purchase and Sale Agreement.  The Borrower confirms and
agrees that the Borrower will, upon receipt of notice or discovery thereof,
promptly send to the Administrative Agent and the Collateral Agent a notice of
(i) any breach of any representation, warranty, agreement or covenant under the

 

91

--------------------------------------------------------------------------------


 

Purchase and Sale Agreement or (ii) any event or occurrence that, upon notice,
or upon the passage of time or both, would constitute such a breach, in each
case, promptly upon learning thereof.

 

(p)                                 Notice of Proceedings.  The Borrower shall
notify the Administrative Agent, as soon as possible and in any event within
three Business Days, after the Borrower receives notice or obtains knowledge
thereof, of any settlement of, material judgment (including a material judgment
with respect to the liability phase of a bifurcated trial) in or commencement of
any material labor controversy, material litigation, material action, material
suit or material proceeding before any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign,
affectingthat could reasonably be expected to have a Material Adverse Effect on 
the Collateral Portfolio, the Transaction Documents, the Collateral Agent’s, for
the benefit of the Secured Parties, security interest in the Collateral
Portfolio, or the Borrower, the Servicer or the Transferor or any of their
Affiliates. For purposes of this Section 5.01(p), (i) any settlement, judgment,
labor controversy, litigation, action, suit or proceeding affecting the
Collateral Portfolio, the Transaction Documents, the Collateral Agent’s, for the
benefit of the Secured Parties, security interest in the Collateral Portfolio,
or the Borrower that could reasonably be expected to result in liability to such
Person or reduce the value of the Collateral Portfolio, in each case, in excess
of $1,000,000 (after any expected insurance proceeds) shall be deemed to be
materialreasonably expected to have such a Material Adverse Effect and (ii) any
settlement, judgment, labor controversy, litigation, action, suit or proceeding
affecting the Servicer or the Transferor or any of their Affiliates (other than
the Borrower) that could reasonably be expected to result in liability to such
Person in excess of $50,000,00075,000,000 (after any expected insurance
proceeds) shall be deemed to be materialreasonably expected to have such a
Material Adverse Effect.

 

(q)                                 Notice of ERISA Reportable Events. The
Borrower shall promptly notify the Administrative Agent after receiving notice
of the occurrence of any Reportable Event with respect to any Pension Plan of
the Borrower (or any ERISA Affiliate thereof), and provide the Administrative
Agent with a copy of such notice.

 

(r)                                    Accounting Changes.  As soon as possible
and in any event within three Business Days after the effective date thereof,
the Borrower will provide to the Administrative Agent notice of any material
change in the accounting policies of the Borrower.

 

(s)                                   Additional Documents.  The Borrower shall
provide the Administrative Agent with copies of such documents as the
Administrative Agent may reasonably request evidencing the truthfulness of the
representations set forth in this Agreement.

 

(t)                                    Protection of Security Interest.  With
respect to the Collateral Portfolio acquired by the Borrower, the Borrower will
(i) acquire such Collateral Portfolio pursuant to and in accordance with the
terms of the Purchase and Sale Agreement, (ii) (at the expense of the Servicer,
on behalf of the Borrower) take all action necessary to perfect, protect and
more fully evidence the Borrower’s ownership of such Collateral Portfolio free
and clear of any Lien other than the Lien created hereunder and Permitted Liens,
including without limitation (a) with respect to the Loan Assets and that
portion of the Collateral Portfolio in which a security interest may be
perfected by filing, filing and maintaining (at the expense of the Servicer, on
behalf of the

 

92

--------------------------------------------------------------------------------


 

thereto with any of the officers or employees of the Servicer having knowledge
of such matters.

 

(i)                                     The Servicer will on or prior to the
Closing Date, mark its master data processing records and other books and
records relating to the Collateral Portfolio, including, without limitation, the
Records, with a legend, acceptable to the Administrative Agent describing the
sale of the Collateral Portfolio from the Transferor to the Borrower.

 

(e)                                  Preservation of Security Interest.  The
Servicer (at its own expense, on behalf of the Borrower) will file such
financing and continuation statements and any other documents that may be
required by any law or regulation of any Governmental Authority to preserve and
protect fully the first priority perfected security interest of the Collateral
Agent, for the benefit of the Secured Parties, in, to and under the Loan Assets
and that portion of the Collateral Portfolio in which a security interest may be
perfected by filing.

 

(f)                                   Servicing Standard.  The Servicer will
comply in all material respects with the Servicing Standard in regard to the
Collateral Portfolio.

 

(g)                                  Notice of Event of Default.  The Servicer
will provide the Administrative Agent (with a copy to the Collateral Agent),
within two Business Days, written notice of the occurrence of each Event of
Default of which the Servicer has knowledge or has received notice, other than
notice received from the Administrative Agent.  In addition, no later than two
Business Days following the Servicer’s knowledge or notice of the occurrence of
any Event of Default, the Servicer will provide to the Collateral Agent and the
Administrative Agent a written statement of the chief financial officer or chief
accounting officer of the Servicer setting forth the details of such event and
the action that the Servicer proposes to take with respect thereto.

 

(h)                                 Taxes.  The Servicer will file its Tax
returns and pay any and all Taxes imposed on it or its property as required
under the Transaction Documents (except as contemplated by Section 4.03(m)).

 

(i)                                     Other.  The Servicer will promptly
furnish to the Collateral Agent and the Administrative Agent such other
information, documents, records or reports respecting the Collateral Portfolio,
including without limitation the Records, or the condition or operations,
financial or otherwise, of the Borrower or the Servicer as the Collateral Agent
and the Administrative Agent may from time to time reasonably request in order
to protect the interests of the Administrative Agent and the Collateral Agent or
Secured Parties under or as contemplated by this Agreement.

 

(j)                                Proceedings Related to the Borrower, the
Transferor and the Servicer and the Transaction Documents.  The Servicer shall
notify the Administrative Agent as soon as possible and in any event within
three Business Days after any executive officerResponsible Officer of the
Servicer receives notice or obtains actual knowledge thereof of any settlement
of, judgment (including a judgment with respect to the liability phase of a
bifurcated trial) in or commencement of any labor controversy, litigation,
action, suit or proceeding before any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or

 

100

--------------------------------------------------------------------------------


 

foreign, that could reasonably be expected to have a Material Adverse Effect on
the Borrower, the Transferor or the Servicer (or any of their Affiliates) or the
Transaction Documents. Solely for purposes of this Section 5.03(j), (i) any
settlement, judgment, labor controversy, litigation, action, suit or proceeding
affecting the Transaction Documents or the Borrower that could reasonably be
expected to result in liability to the Borrower or reduce the value of the
Collateral Portfolio, in each case, in excess of $1,000,000 (after any expected
insurance proceeds) shall be deemed to be reasonably expected to have such a
Material Adverse Effect and (ii) any settlement, judgment, labor controversy,
litigation, action, suit or proceeding affecting the Servicer or the Transferor
or any of their Affiliates (other than the Borrower) that could reasonably be
expected to result in liability to such Person in excess of
$50,000,00075,000,000 (after any expected insurance proceeds) shall be deemed to
be reasonably expected to have such a Material Adverse Effect.

 

(k)                                 Deposit of Collections. The Servicer shall
promptly (but in no event later than two Business Days after receipt) deposit or
cause to be deposited into the Collection Account any and all Available
Collections received by the Borrower, the Servicer or any of their Affiliates.

 

(l)                                     Loan Asset Register.

 

(i)                                     The Servicer shall maintain, or cause to
be maintained, with respect to each Noteless Loan Asset a register (which may be
in physical or electronic form and readily identifiable as the loan asset
register) (each, a “Loan Asset Register”) in which it will record, or cause to
be recorded, (v) the amount of such Noteless Loan Asset, (w) the amount of any
principal or Interest due and payable or to become due and payable from the
Obligor thereunder, (x) the amount of any sum in respect of such Noteless Loan
Asset received from the Obligor, (y) the date of origination of such Noteless
Loan Asset and (z) the maturity date of such Noteless Loan Asset.

 

(ii)                                  At any time a Noteless Loan Asset is
included as part of the Collateral Portfolio pursuant to this Agreement, the
Servicer shall deliver to the Administrative Agent, the Collateral Agent and the
Collateral Custodian a copy of the related Loan Asset Register, together with a
certificate of a Responsible Officer of the Servicer (in the form of Exhibit P)
certifying to the accuracy of such Loan Asset Register as of the applicable
Cut-Off Date.

 

(m)                             Special Purpose Entity Requirements.  The
Servicer shall take such actions as are necessary to cause the Borrower to be in
compliance with the special purpose entity requirements set forth in Sections
5.01(a) and (b) and 5.02(a) and (b); provided that for the avoidance of doubt,
the Servicer shall not be required to expend any of its own funds to cause the
Borrower to be in compliance with subsection 5.02(a)(v) or subsection
5.01(b)(xvii) (it being understood that this proviso shall in no way affect the
obligation of the Servicer to manage the activities and liability of the
Borrower such that the Borrower maintains compliance with either of the
foregoing subsections).

 

101

--------------------------------------------------------------------------------


 

(n)                                 Accounting Changes.  As soon as possible and
in any event within three Business Days after the effective date thereof, the
Servicer will provide to the Administrative Agent notice of any material change
in the accounting policies of the Servicer.

 

(o)                                 Proceedings Related to the Collateral
Portfolio.  The Servicer shall notify the Administrative Agent as soon as
possible and in any event within three Business Days after any Responsible
Officer of the Servicer receives notice or has actual knowledge of any
settlement of, judgment (including a judgment with respect to the liability
phase of a bifurcated trial) in or commencement of any labor controversy,
litigation, action, suit or proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that could reasonably be expected to have a Material Adverse Effect on
the interests of the Collateral Agent or the Secured Parties in, to and under
the Collateral Portfolio. Solely, for purposes of this Section 5.03(o), any
settlement, judgment, labor controversy, litigation, action, suit or proceeding
affecting the Collateral Portfolio or the Collateral Agent’s or the Secured
Parties’ interest in the Collateral Portfolio that maycould reasonably be
expected to reduce the value of the Collateral Portfolio in excess of $5,000,000
(after any expected insurance proceeds) or more shall be deemed to be expected
to have such a Material Adverse Effect.

 

(p)                                 Compliance with Legal Opinions. The Servicer
shall take all actions necessary to maintain in all material respects the
accuracy of the factual assumptions set forth in the legal opinions of Latham &
Watkins LLP, as special counsel to the Servicer, issued in connection with the
Transaction Documents and relating to the issues of substantive consolidation
and true sale of the Loan Assets.

 

(q)                                 Instructions to Administrative Agents and
Obligors. The Servicer shall direct, or shall cause the Transferor to direct,
any agent or administrative agent for any Loan Asset to remit all payments and
collections with respect to such Loan Asset, and, if applicable, to direct the
Obligor with respect to such Loan Asset to remit all such payments and
collections with respect to such Loan Asset directly to the Collection Account.
The Borrower and the Servicer shall take commercially reasonable steps to
ensure, and shall cause the Transferor to take commercially reasonable steps to
ensure, that only funds constituting payments and collections relating to Loan
Assets shall be deposited into the Collection Account.

 

(r)                                    Capacity as Servicer. The Servicer will
ensure that, at all times when it is dealing with or in connection with the Loan
Assets in its capacity as Servicer, it holds itself out as Servicer, and not in
any other capacity.

 

(s)                                   Notice of Breaches of Representations and
Warranties under the Purchase and Sale Agreement.  The Servicer confirms and
agrees that the Servicer will, upon receipt of notice or discovery thereof,
promptly send to the Administrative Agent and the Collateral Agent a notice of
(i) any breach of any representation, warranty, agreement or covenant under the
Purchase and Sale Agreement or (ii) any event or occurrence that, upon notice,
or upon the passage of time or both, would constitute such a breach, in each
case, promptly upon learning thereof.

 

(t)                                    Audits. At the discretion of the
Administrative Agent, the Servicer shall periodically allow the Administrative
Agent (during normal office hours and upon reasonable

 

102

--------------------------------------------------------------------------------


 

ARTICLE VI.

 

ADMINISTRATION AND SERVICING OF CONTRACTS

 

SECTION 6.01              Appointment and Designation of the Servicer.

 

(a)                                 Initial Servicer.  The Borrower, the Lender
and the Administrative Agent hereby appoint Ares, pursuant to the terms and
conditions of this Agreement, as Servicer, with the authority to service,
administer and exercise rights and remedies, on behalf of the Borrower, in
respect of the Collateral Portfolio. Until the Administrative Agent gives Ares a
Servicer Termination Notice in accordance with the terms of this Agreement, Ares
hereby accepts such appointment and agrees to perform the duties and
responsibilities of the Servicer pursuant to the terms hereof. The Servicer and
the Borrower hereby acknowledge that the Administrative Agent and the Secured
Parties are third party beneficiaries of the obligations undertaken by the
Servicer hereunder.

 

(b)                                 Servicer Termination Notice.  The Borrower,
the Servicer, the Lender and the Administrative Agent hereby agree that, upon
the occurrence of a Servicer Termination Event, the Administrative Agent, by
written notice to the Servicer (with a copy to the Collateral Agent) (a
“Servicer Termination Notice”), may terminate all of the rights, obligations,
power and authority of the Servicer under this Agreement. On and after the
receipt by the Servicer of a Servicer Termination Notice pursuant to this
Section 6.01(b), the Servicer shall continue to perform all servicing functions
under this Agreement until the date specified in the Servicer Termination Notice
or otherwise specified by the Administrative Agent in writing or, if no such
date is specified in such Servicer Termination Notice or otherwise specified by
the Administrative Agent, until a date mutually agreed upon by the Servicer and
the Administrative Agent and shall be entitled to receive, to the extent of
funds available therefor pursuant to Section 2.04, the Servicing Fees therefor
until such date. After such date, the Servicer agrees that it will terminate its
activities as Servicer hereunder in a manner that the Administrative Agent
believes will facilitate the transition of the performance of such activities to
a Replacement Servicer, and the Replacement Servicer shall assume each and all
of the Servicer’s obligations to service and administer the Collateral
Portfolio, on the terms and subject to the conditions herein set forth, and the
Servicer shall use its best efforts to assist the Replacement Servicer in
assuming such obligations.

 

(c)                              Appointment of Replacement Servicer.  At any
time following the delivery of a Servicer Termination Notice, the Administrative
Agent may, at its discretion, (i) appoint SMBC (or an Affiliate thereof) as
Servicer under this Agreement and, in such case, all authority, power, rights
and obligations of the Servicer shall pass to and be vested in SMBC (or an
Affiliate thereof) or (ii) appoint a new Servicer which shall be an Eligible
Replacement (as defined below) (the “Replacement Servicer”), which appointment
shall take effect upon the Replacement Servicer accepting such appointment by a
written assumption in a form satisfactory to the Administrative Agent in its
sole discretion. In the event that SMBC (or an Affiliate thereof) or a
Replacement Servicer has not accepted its appointment at the time when the
Servicer ceases to act as Servicer, the Administrative Agent shall petition a
court of competent jurisdiction to appoint any established financial
institution, having a net worth of not less than United States

 

107

--------------------------------------------------------------------------------


 

performance of its duties hereunder is or becomes impermissible under Applicable
Law and (ii) there is no reasonable action that the Servicer could take to make
the performance of its duties hereunder permissible under Applicable Law.  Any
such determination permitting the resignation of the Servicer shall be evidenced
as to clause (i) above by an Opinion of Counsel to such effect delivered to the
Administrative Agent.  No such resignation shall become effective until a
Replacement Servicer shall have assumed the responsibilities and obligations of
the Servicer in accordance with Section 6.02.

 

ARTICLE VII.

 

EVENTS OF DEFAULT

 

SECTION 7.01              Events of Default.  If any of the following events
(each, an “Event of Default”) shall occur:

 

(a)                                 (i) the Borrower shall enter into one or
more agreements for borrowed money other than this Agreement or without the
consent of the Administrative Agent or (ii) the Servicer or the Transferor
defaults in making any payment required to be made under one or more agreements
for borrowed money to which it is a party in an aggregate principal amount in
excess of $50,000,00075,000,000 and any such failure continues unremedied for
two Business Days and such default is not cured within the applicable cure
period, if any, provided for under such agreement; or

 

(b)                                 any failure on the part of the Borrower or
the Transferor duly to observe or perform in any material respect any other
covenants or agreements of the Borrower or the Transferor set forth in this
Agreement or the other Transaction Documents to which the Borrower or the
Transferor is a party and the same continues unremedied for a period of 30 days
(if such failure can be remedied) after the earlier to occur of (i) the date on
which written notice of such failure requiring the same to be remedied shall
have been given to the Borrower or the Transferor by the Administrative Agent,
the Lender or the Collateral Agent and (ii) the date on which the Borrower or
the Transferor acquires knowledge thereof; or

 

(c)                                  the occurrence of a Bankruptcy Event
relating to the Transferor or the Borrower; or

 

(d)                                 the occurrence of a Servicer Termination
Event (subject to the applicable cure periods set forth in the definition of
“Servicer Termination Event”); or

 

(e)                                  (1) the rendering of one or more final
judgments, decrees or orders by a court or arbitrator of competent jurisdiction
for the payment of money in excess individually or in the aggregate of
$50,000,000, against75,000,000, (in the case of the Transferor), or $1,000,000
against(in the case of Borrower) (excluding, in each case, any amounts covered
by insurance), and the continuance of such judgment, decree or order unsatisfied
and in effect for any period of more than 60 consecutive days after the later of
(i) the date on which the right to appeal thereof has expired if no such appeal
has commenced, or (ii) the date on which all rights to appeal have been
extinguished, without such judgment, decree or order being vacated, stayed or
discharged during such 60 day period or (2) the Transferor or the Borrower shall
have

 

118

--------------------------------------------------------------------------------


 

made payments of amounts in excess of $50,000,00075,000,000 (in the case of the
Transferor) or $1,000,000 (in the case of the Borrower), in the settlement of
any litigation, claim or dispute (excluding payments made from, in each case,
any amounts covered by insurance proceeds); or

 

(f)                                   the Borrower either shall cease to be an
Affiliate of the Transferor or shall fail to qualify as a bankruptcy-remote
entity based upon customary criteria such that reputable counsel could no longer
render a substantive nonconsolidation opinion with respect thereto; or

 

(g)                                  (1)                                 any
Transaction Document, or any Lien or security interest granted thereunder, shall
(except in accordance with its terms), in whole or in part, terminate, cease to
be effective or cease to be the legally valid, binding and enforceable
obligation of the Borrower, the Transferor or the Servicer,

 

(2)                                 (A) the Borrower, the Transferor or the
Servicer shall, directly or indirectly, contest in any manner the effectiveness,
validity, binding nature or enforceability of any Transaction Document or any
Lien or security interest thereunder or (B) there shall be a contest in any
manner of the effectiveness, validity, binding nature or enforceability of any
Transaction Document or of any Lien or security interest thereunder by any other
party (other than the Administrative Agent, the Collateral Agent or the Lender)
which has a substantial likelihood of causing a Material Adverse Effect, as
determined by the Administrative Agent, in its reasonable discretion;

 

(3)                                 any security interest securing any
obligation under any Transaction Document shall, in whole or in part, cease to
be a first priority perfected security interest (subject to Permitted Liens)
except as otherwise expressly permitted to be released in accordance with the
applicable Transaction Document; or

 

(h)                                 the Advances Outstanding on any day exceeds
the Borrowing Base and has not been remedied in accordance with Section 2.06; or

 

(i)                                     failure on the part of the Borrower, the
Transferor or the Servicer to make any payment or deposit (including, without
limitation, with respect to bifurcation and remittance of Interest Collections
and Principal Collections or any other payment or deposit required to be made by
the terms of the Transaction Documents, including, without limitation, to any
Secured Party, Affected Party or Indemnified Party) required by the terms of any
Transaction Document (other than Section 2.06) on the day such payment or
deposit is required to be made and the same continues unremedied for two
Business Days; or

 

(j)                                    the Borrower shall become required to
register as an “investment company” within the meaning of the 1940 Act or the
arrangements contemplated by the Transaction Documents shall require
registration as an “investment company” within the meaning of the 1940 Act; or

 

(k)                                 the Internal Revenue Service shall file
notice of a Lien pursuant to Section 6323 of the Code with regard to any assets
of the Borrower or the Transferor and such Lien shall not have been released
within five Business Days, or the Pension Benefit Guaranty Corporation shall
file notice of a lien pursuant to Section 4068 of ERISA with regard to any of
the assets of

 

119

--------------------------------------------------------------------------------


 

direct the Collateral Custodian, or the Administrative Agent.  The Collateral
Custodian shall not be deemed to have notice or knowledge of any matter
hereunder, including an Event of Default or a Notice of Exclusive Control (as
defined in the Control Agreement), unless a Responsible Officer of the
Collateral Custodian has knowledge of such matter or written notice thereof is
received by the Collateral Custodian.

 

SECTION 12.03       Merger or Consolidation.

 

Any Person (i) into which the Collateral Custodian may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Custodian shall be a party, or (iii) that may succeed to the
properties and assets of the Collateral Custodian substantially as a whole,
which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Collateral Custodian hereunder, shall be the
successor to the Collateral Custodian under this Agreement without further act
of any of the parties to this Agreement.

 

SECTION 12.04       Collateral Custodian Compensation.

 

As compensation for the Collateral Custodian’s activities hereunder and the
Bank’s activities hereunder and under the Control Agreement, the Collateral
Custodian and the Bank shall be entitled to the Collateral Custodian Fees and
the Collateral Custodian Expenses from the Borrower as set forth in the U.S.
Bank Fee Letter.  The Collateral Custodian and the Bank shall be entitled to
receive the Collateral Custodian Fees and Collateral Custodian Expenses to the
extent of funds available therefor pursuant to Section 2.04; provided that, for
the avoidance of doubt, to the extent funds are not so available on any Payment
Date to pay such fees or reimburse such expenses incurred during the immediately
ended Remittance Period, such payment or reimbursement amount shall be deferred
and payable on the next Payment Date on which funds are available therefor
pursuant to Section 2.04. The Collateral Custodian’s and the Banks’sBank’s
entitlement to receive the Collateral Custodian Fees shall cease on the earlier
to occur of:  (i) its removal as Collateral Custodian pursuant to Section 12.05,
(ii) the Collateral Custodian’s resignation as Collateral Custodian pursuant to
Section 12.07 or (iii) the termination of this Agreement.

 

SECTION 12.05       Collateral Custodian Removal.

 

The Collateral Custodian may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Collateral Custodian (the
“Collateral Custodian Termination Notice”); provided that, notwithstanding its
receipt of a Collateral Custodian Termination Notice, the Collateral Custodian
shall continue to act in such capacity until a successor Collateral Custodian
has been appointed and has agreed to act as Collateral Custodian hereunder.

 

156

--------------------------------------------------------------------------------


 

Exhibit B

 

CHANGED PAGES TO THE PURCHASE AND SALE AGREEMENT

 

(See attached)

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

Conformed through Omnibus Amendment No. 12

 

PURCHASE AND SALE AGREEMENT

 

by and between

 

ARES CAPITAL JB FUNDING LLC,

 

as the Purchaser

 

and

 

ARES CAPITAL CORPORATION,

 

as the Seller

 

 

Dated as of January 20, 2012

 

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT, dated as of January 20, 2012, by and between
ARES CAPITAL CORPORATION, a Maryland corporation, as the seller (the “Seller”)
and ARES CAPITAL JB FUNDING LLC, a Delaware limited liability company, as the
purchaser (the “Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, the Purchaser has agreed to Purchase (as hereinafter defined) from the
Seller from time to time, and the Seller has agreed to Sell (as hereinafter
defined) to the Purchaser from time to time, certain Loan Assets and Portfolio
Assets (in each case, as hereinafter defined) related thereto on the terms set
forth herein;

 

WHEREAS, it is contemplated that the Purchaser will grant a security interest in
the Loan Assets and Portfolio Assets Purchased hereunder, to the Collateral
Agent, for the benefit of the Secured Parties, pursuant to the Loan and
Servicing Agreement (as defined herein) and the related Transaction Documents;
and

 

WHEREAS, the Seller agrees that all representations, warranties, covenants and
agreements made by the Seller herein with respect to the Sale Portfolio shall
also be for the benefit of any Secured Party.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the Purchaser and the Seller, intending
to be legally bound, hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

Section 1.1.           General.  The specific terms defined in this
Article include the plural as well as the singular.  Words herein importing a
gender include the other gender.  References herein to “writing” include
printing, typing, lithography and other means of reproducing words in visible
form.  References to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Loan and
Servicing Agreement (as hereinafter defined).  References herein to Persons
include their successors and assigns permitted hereunder or under the Loan and
Servicing Agreement.  The terms “include” or “including” mean “include without
limitation” or “including without limitation”.  The words “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision, and Article,
Section, Schedule and Exhibit references, unless otherwise specified, refer to
Articles and Sections of and Schedules and Exhibits to this Agreement. 
References to any Applicable Law means such Applicable Law as amended, modified,
codified, replaced or reenacted, in whole or in part, and in effect from time to
time,

 

--------------------------------------------------------------------------------


 

(f)            [Reserved].

 

(g)           Taxes.  The Seller will file or cause to be filed its Tax returns
and pay any and all Taxes imposed on it or its property as required by the
Transaction Documents (except as contemplated in Section 4.1(m)).

 

(h)           Cooperation with Requests for Information or Documents.  The
Seller will cooperate fully with all reasonable requests of the Purchaser and
its assigns regarding the provision of any information or documents, necessary
or desirable, including the provision of such information or documents in
electronic or machine—readable format, to allow each of the Purchaser and its
assignees to carry out their responsibilities under the Transaction Documents.

 

(i)            Payment, Performance and Discharge of Obligations.  The Seller
will pay, perform and discharge all of its obligations and liabilities,
including, without limitation, all Taxes, assessments and governmental charges
upon its income and properties, when due, unless and only to the extent that
such obligations, liabilities, Taxes, assessments and governmental charges shall
be contested in good faith and by appropriate proceedings and that, to the
extent required by GAAP, proper and adequate book reserves relating thereto are
established by the Seller and then only to the extent that a bond is filed in
cases where the filing of a bond is necessary to avoid the creation of a Lien
against any of its properties.

 

(j)            Notices.  The Seller will furnish to the Purchaser, the
Collateral Agent and the Administrative Agent:

 

(i)            Notice of Income Tax Liability.  The Seller shall provide
telephonic or facsimile notice within 10 Business Days (confirmed in writing
within five Business Days thereafter) of the receipt of revenue agent reports or
other written proposals, determinations or assessments of the Internal Revenue
Service or any other taxing authority which propose, determine or otherwise set
forth positive adjustments (i) to the Tax liability of the Seller or any
“affiliated group” (within the meaning of Section 1504(a)(1) of the Code) of
which the Seller is a member in an amount equal to or greater than
$50,000,00075,000,000 in the aggregate, or (ii) to the Tax liability of the
Purchaser in an amount equal to or greater than $1,000,000 in the aggregate. 
Any such notice shall specify the nature of the items giving rise to such
adjustments and the amounts thereof;

 

(ii)           Notice of Auditors’ Management Letters.  The Seller shall provide
promptly, after the receipt thereof, any auditors’ management letters that are
received by the Seller or by its accountants;

 

(iii)          Notice of Breaches of Representations and Covenants.  The Seller
shall provide promptly, upon receipt of notice or discovery thereof, notice
(i) if any representation or warranty set forth in Section 4.1 or Section 4.2
was incorrect at the time it was given or deemed to have been given or (ii) of
the breach of any covenant under Section 5.1, Section 5.2 or Section 5.3 and at
the same time deliver to the Purchaser, the Collateral Agent, the Administrative
Agent a written notice setting forth in reasonable detail the nature of such
facts and circumstances.  In particular, but without limiting the

 

31

--------------------------------------------------------------------------------


 

foregoing, the Seller shall notify the Purchaser, the Collateral Agent and the
Administrative Agent in the manner set forth in the preceding sentence before
any Purchase Date of any facts or circumstances within the knowledge of the
Seller which would render any of the said representations and warranties untrue
at the date when such representations and warranties were made or deemed to have
been made;

 

(iv)          Notice of ERISA Reportable Events.  The Seller shall provide
promptly, after receiving notice of any Reportable Event with respect to any
Pension Plan of the Seller (or any ERISA Affiliate thereof), a copy of such
notice;

 

(v)           Notice of Proceedings.  The Seller shall provide, as soon as
possible and in any event within three Business Days after the Seller receives
notice or obtains knowledge thereof, notice of any settlement of, material
judgment (including a material judgment with respect to the liability phase of a
bifurcated trial) in or commencement of any material labor controversy, material
litigation, material action, material suit or material proceeding before any
court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affectingthat could reasonably be expected
to have a Material Adverse Effect on the Sale Portfolio, the Transaction
Documents, the Collateral Agent’s, for the benefit of the Secured Parties,
security interest in the Sale Portfolio, or the Purchaser, the Servicer or the
Seller or any of their Affiliates.  For purposes of this Section 5.2(j), (A) any
settlement, judgment, labor controversy, litigation, action, suit or proceeding
affecting the Sale Portfolio, the Transaction Documents, the Collateral Agent’s,
for the benefit of the Secured Parties, interest in the Sale Portfolio, or the
Purchaser that could reasonably be expected to result in liability to such
Person or reduce the value of the Sale Portfolio, in each case, in excess of
$1,000,000 (after any expected insurance proceeds) shall be deemed to be
materialreasonably expected to have such a Material Adverse Effect and (B) any
settlement, judgment, labor controversy, litigation, action, suit or proceeding
affecting the Servicer or the Seller or any of their Affiliates (other than the
Purchaser) that could reasonably be expected to result in liability to such
Person in excess of $50,000,00075,000,000 (after any expected insurance
proceeds) shall be deemed to be materialreasonably expected to have such a
Material Adverse Effect;

 

(vi)          Notice of Material Events.  The Seller shall promptly, upon
becoming aware thereof, provide notice of any event or other circumstance that
is reasonably likely to have a Material Adverse Effect;

 

(vii)         Notice of Event of Default.  The Seller shall provide, within two
Business Days, written notice of the occurrence of each Event of Default of
which the Seller has knowledge or has received notice, other than notice
received from the Administrative Agent.  In addition, no later than two Business
Days following the Seller’s knowledge or notice of the occurrence of any Event
of Default, the Seller will provide to the Purchaser, the Collateral Agent and
the Administrative Agent a written statement of a Responsible Officer of the
Seller setting forth the details of such event and the action that the Seller
proposes to take with respect thereto;

 

32

--------------------------------------------------------------------------------


 

receiver, trustee or other custodian for all or a substantial part of its
property; (D) the making by the Seller of any general assignment for the benefit
of creditors; (E) the inability or failure of the Seller generally to remain
Solvent or pay its debts as such debts become due; or (F) the board of directors
of the Seller authorizes action to approve any of the foregoing; or

 

(v)           the occurrence of (A) an Event of Default set forth in
Section 7.01 of the Loan and Servicing Agreement (past any applicable notice or
cure period provided in the definition thereof) or (B) the Facility Maturity
Date; or

 

(vi)          the Seller has been terminated as Servicer following a Servicer
Termination Event with respect to the Servicer under the Loan and Servicing
Agreement; or

 

(vii)         a notice of Lien shall have been filed by the Pension Benefit
Guaranty Corporation against the Seller under Section 430(k) of the Code or
Section 303(k) of ERISA for a failure to make a required installment or other
payment to a plan to which Section 430(k) of the Code or Section 303(k) of ERISA
applies unless there shall have been delivered to the Administrative Agent proof
of release of such Lien; or

 

(viii)        any Lien in an amount equal to or greater than
50,000,000$75,000,000 has been asserted against or imposed on, any real or
personal property of the Seller pursuant to the Comprehensive Environmental
Response, Compensation, and Liability Act, 42 U.S.C. § 9607(1), or any
equivalent or comparable state law, relating to or arising from the costs of,
response to, or investigation, remediation or monitoring of, any environmental
contamination resulting from the current or past operations of the Seller; or

 

(ix)          a Federal tax notice of Lien, in an amount equal to or greater
than $50,000,00075,000,000, shall have been filed against the Seller unless
there shall have been delivered to the Administrative Agent proof of release of
such Lien;

 

then, (A) in the case of any Seller Termination Event described in paragraph
(iv), (v)(A), (vi), (vii), (viii) or (ix) above, the obligation of the Purchaser
to Purchase Sale Portfolio from the Seller shall thereupon automatically
terminate without further notice of any kind, the receipt of which by the Seller
is hereby waived by the Seller, (B) in the case of any Seller Termination Event
described in paragraph (v)(B) above, the obligation of the Purchaser to Purchase
Sale Portfolio from the Seller shall thereupon terminate without notice of any
kind, which is hereby waived by the Seller unless both the Purchaser and the
Seller agree in writing that such event shall not trigger an Early Termination
(as hereinafter defined) hereunder, and (C) in the case of any other Seller
Termination Event, so long as such Seller Termination Event shall be continuing,
the Purchaser or the Administrative Agent may terminate the Purchaser’s
obligation to Purchase Sale Portfolio from the Seller by written notice to the
Seller (any termination pursuant to clause (A), (B) or (C) of this Article VIII
is herein called an “Early Termination”); provided that, in the event of any
involuntary petition or proceeding as described in paragraphs (iv)(A) and
(iv)(B) above, the Purchaser shall not Purchase Sale Portfolio from the Seller
unless such involuntary petition or proceeding is dismissed, bonded or
discharged prior to such

 

42

--------------------------------------------------------------------------------